EXHIBIT 10.5

 

Amendment No RI0340T01B

 

AMENDMENT

TO THE

CONSTRUCTION AND TERM LOAN SUPPLEMENT

 

                THIS AMENDMENT is entered into as of October 5, 2007, between
FARM CREDIT SERVICES OF AMERICA, FLCA (“Farm Credit”) and ABE FAIRMONT, LLC,
Fairmont, Nebraska (the “Company”).

 

BACKGROUND

 

                Farm Credit and ADVANCED BIOENERGY, LLC, Fairmont, Nebraska
(“Advanced”) are parties to a Construction and Term Loan Supplement dated
February 17, 2006 (such agreement, as previously amended, is hereinafter
referred to as the “Supplement”). Further, the Company has formally assumed all
obligations under the Supplement from Advanced. Farm Credit and the Company now
desire to amend certain sections of the Supplement. For that reason, and for
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Farm Credit and the Company agree that the following sections of
the Supplement are hereby amended to read as follows:

 

1.                                       Section 5 of the Supplement is hereby
amended to add Subsection (C) as follows:

 

                SECTION 5.  Interest and Fees.

 

                                (C)  Amendment Fee.  In consideration of the
amendment, the Company agrees to pay to Agent on the execution hereof a fee in
the amount of $30,000.00.

 

2.                                       Section 6 of the Supplement is hereby
amended and restated to read as follows:

 

                SECTION 6. Promissory Note.  The Company promises to repay the
loans as follows: (i) in 24 equal, consecutive quarterly installments of
$2,250,000.00 with the first such installment due on May 20, 2008, and the last
such installment due on February 20, 2014; and (ii) followed by a final
installment in an amount equal to the remaining unpaid principal balance of the
loans on May 20, 2014. If any installment due date is not a day on which Agent
is open for business, then such installment shall be due and payable on the next
day on which Agent is open for business. In addition to the above, the Company
promises to pay interest on the unpaid principal balance hereof at the times and
in accordance with the provisions set forth in Section 5 hereof.

 

In addition, for each fiscal year end, beginning with the fiscal year ending in
2008, and ending with the fiscal year ending in 2010, the Company shall also,
within ninety (90) days after the end of such fiscal year, make a special
payment of an amount equal to 75% of the “Free Cash Flow” (as defined below) of
the Company, however, such payment shall not to exceed $8,000,000.00 in any
fiscal year; provided, however, that: (i) if such payment would result in a
covenant default under this Supplement or the MLA, the amount of the payment
shall be reduced to an amount which would not result in a covenant default; (ii)
if such payment would result in a breakage of a fixed interest rate, the
applicable broken funding surcharges would still apply; and (iii) the aggregate
of such payments shall not exceed $16,000,000.00. The term “Free Cash Flow” is
defined as the Company’s annual profit net of taxes, plus the respective fiscal
year’s depreciation and amortization expense, minus allowable capitalized
expenditures for fixed assets, allowed distributions to members/owners, and
scheduled term loan payments to Agent.   This special payment shall be applied
to the principal installments in the inverse order of their maturity.

 

--------------------------------------------------------------------------------


Amendment RI0340T01B to Supplement RI0340T01

ABE Fairmont, LLC

Fairmont, Nebraska

 

3.                                       Section 13(A) of the Supplement is
hereby amended and restated to read as follows:

 

                SECTION 13. Casualties.

 

                                (A) Right to Elect to Apply Proceeds. In case of
material loss or damage to the Property or to the Improvements by fire, by a
taking by condemnation for public use or the action of any governmental
authority or agency, or the transfer by private sale in lieu thereof, either
temporarily or permanently, or otherwise, if in the sole judgment of Agent there
is reasonable doubt as to Company’s ability to complete construction of the
Improvements on or before October 31, 2007, by reason of such loss or damage or
because of delays in making settlements with governmental agencies or
authorities or with insurers, Agent may terminate its obligations to make
advances hereunder and elect to collect, retain and apply to the Commitment all
proceeds of the taking or insurance after deduction of all expense of collection
and settlement, including attorneys’ and adjusters’ fees and charges. In the
event such proceeds are insufficient to pay the Commitment in full, Agent may
declare the balance remaining unpaid on the Commitment to be due and payable
forthwith and avail itself on any of the remedies afforded thereby as in any
case of default.

 

4.              Except as set forth in this amendment, the Supplement, including
all amendments thereto, shall continue in full force and effect as written.

 

 

                IN WITNESS WHEREOF, the parties have caused this amendment to be
executed by their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES

 

ABE FAIRMONT, LLC

OF AMERICA, FLCA

 

By ADVANCED BIOENERGY, LLC,

 

 

its sole member

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Amendment No. RI0475T01A

 

AMENDMENT

TO THE

CONSTRUCTION AND TERM LOAN SUPPLEMENT

 

                THIS AMENDMENT is entered into as of October 5, 2007, between
FARM CREDIT SERVICES OF AMERICA, FLCA (“Farm Credit”) and ABE FAIRMONT, LLC,
Fairmont, Nebraska (the “Company”).

 

 

                Farm Credit and the Company are parties to a Construction and
Term Loan Supplement dated November 20, 2006 (such agreement, as previously
amended, is hereinafter referred to as the “Supplement”). Farm Credit and the
Company now desire to amend certain sections of the Supplement. For that reason,
and for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Farm Credit and the Company agree that the following sections of
the Supplement are hereby amended to read as follows:

 

1.                                       Section 13(A) of the Supplement is
hereby amended and restated to read as follows:

 

                SECTION 13. Casualties.

 

                                (A) Right to Elect to Apply Proceeds. In case of
material loss or damage to the Property or to the Improvements by fire, by a
taking by condemnation for public use or the action of any governmental
authority or agency, or the transfer by private sale in lieu thereof, either
temporarily or permanently, or otherwise, if in the sole judgment of Agent there
is reasonable doubt as to Company’s ability to complete construction of the
Improvements on or before October 31, 2007, by reason of such loss or damage or
because of delays in making settlements with governmental agencies or
authorities or with insurers, Agent may terminate its obligations to make
advances hereunder and elect to collect, retain and apply to the Commitment all
proceeds of the taking or insurance after deduction of all expense of collection
and settlement, including attorneys’ and adjusters’ fees and charges. In the
event such proceeds are insufficient to pay the Commitment in full, Agent may
declare the balance remaining unpaid on the Commitment to be due and payable
forthwith and avail itself on any of the remedies afforded thereby as in any
case of default.

 

2.             Except as set forth in this amendment, the Supplement, including
all amendments thereto, shall continue in full force and effect as written.

 

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


Amendment RI0475T01A to Supplement RI0475T01

ABE Fairmont, LLC

Fairmont, Nebraska

 

                IN WITNESS WHEREOF, the parties have caused this amendment to be
executed by their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES

 

ABE FAIRMONT, LLC

OF AMERICA, FLCA

 

By ADVANCED BIOENERGY, LLC,

 

 

its sole member

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Amendment No. RI0340T02B

 

AMENDMENT

TO THE

CONSTRUCTION AND TERM LOAN SUPPLEMENT

 

                THIS AMENDMENT is entered into as of October 5, 2007, between
FARM CREDIT SERVICES OF AMERICA, FLCA (“Farm Credit”) and ABE FAIRMONT, LLC,
Fairmont, Nebraska (the “Company”).

 

BACKGROUND

 

                Farm Credit and ADVANCED BIOENERGY, LLC, Fairmont, Nebraska
(“Advanced”) are parties to a Construction and Revolving Term Loan Supplement
dated February 17, 2006 (such agreement, as previously amended, is hereinafter
referred to as the “Supplement”). Further, the Company has formally assumed all
obligations under the Supplement from Advanced. Farm Credit and the Company now
desire to amend certain sections of the Supplement. For that reason, and for
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Farm Credit and the Company agree that the following sections of
the Supplement are hereby amended to read as follows:

 

1.                                       Section 13(A) of the Supplement is
hereby amended and restated to read as follows:

 

                SECTION 13. Casualties.

 

                                (A) Right to Elect to Apply Proceeds.  In case
of material loss or damage to the Property or to the Improvements by fire, by a
taking by condemnation for public use or the action of any governmental
authority or agency, or the transfer by private sale in lieu thereof, either
temporarily or permanently, or otherwise, if in the sole judgment of Agent there
is reasonable doubt as to Company’s ability to complete construction of the
Improvements on or before October 31, 2007, by reason of such loss or damage or
because of delays in making settlements with governmental agencies or
authorities or with insurers, Agent may terminate its obligations to make
advances hereunder and elect to collect, retain and apply to the Commitment all
proceeds of the taking or insurance after deduction of all expense of collection
and settlement, including attorneys’ and adjusters’ fees and charges. In the
event such proceeds are insufficient to pay the Commitment in full, Agent may
declare the balance remaining unpaid on the Commitment to be due and payable
forthwith and avail itself on any of the remedies afforded thereby as in any
case of default.

 

2.             Except as set forth in this amendment, the Supplement, including
all amendments thereto, shall continue in full force and effect as written.

 

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


Amendment RI0340T02B to Supplement RI0340T02

ABE Fairmont, LLC

Fairmont, Nebraska

 

                IN WITNESS WHEREOF, the parties have caused this amendment to be
executed by their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES

 

ABE FAIRMONT, LLC

OF AMERICA, FLCA

 

By ADVANCED BIOENERGY, LLC,

 

 

its sole member

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Amendment No. RI0475T02A

 

AMENDMENT

TO THE

CONSTRUCTION AND TERM LOAN SUPPLEMENT

 

                THIS AMENDMENT is entered into as of October 5, 2007, between
FARM CREDIT SERVICES OF AMERICA, FLCA (“Farm Credit”) and ABE FAIRMONT, LLC,
Fairmont, Nebraska (the “Company”).

 

BACKGROUND

 

                Farm Credit and the Company are parties to a Construction and
Revolving Term Loan Supplement dated November 20, 2006 (such agreement, as
previously amended, is hereinafter referred to as the “Supplement”). Farm Credit
and the Company now desire to amend certain sections of the Supplement. For that
reason, and for valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), Farm Credit and the Company agree that the following
sections of the Supplement are hereby amended to read as follows:

 

1.                                       Section 13(A) of the Supplement is
hereby amended and restated to read as follows:

 

                SECTION 13. Casualties.

 

                                (A) Right to Elect to Apply Proceeds.  In case
of material loss or damage to the Property or to the Improvements by fire, by a
taking by condemnation for public use or the action of any governmental
authority or agency, or the transfer by private sale in lieu thereof, either
temporarily or permanently, or otherwise, if in the sole judgment of Agent there
is reasonable doubt as to Company’s ability to complete construction of the
Improvements on or before October 31, 2007, by reason of such loss or damage or
because of delays in making settlements with governmental agencies or
authorities or with insurers, Agent may terminate its obligations to make
advances hereunder and elect to collect, retain and apply to the Commitment all
proceeds of the taking or insurance after deduction of all expense of collection
and settlement, including attorneys’ and adjusters’ fees and charges. In the
event such proceeds are insufficient to pay the Commitment in full, Agent may
declare the balance remaining unpaid on the Commitment to be due and payable
forthwith and avail itself on any of the remedies afforded thereby as in any
case of default.

 

2.             Except as set forth in this amendment, the Supplement, including
all amendments thereto, shall continue in full force and effect as written.

 

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


Amendment RI0475T02A to Supplement RI0475T02

ABE Fairmont, LLC

Fairmont, Nebraska

 

                IN WITNESS WHEREOF, the parties have caused this amendment to be
executed by their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES

 

ABE FAIRMONT, LLC

OF AMERICA, FLCA

 

By ADVANCED BIOENERGY, LLC,

 

 

its sole member

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------

 